Citation Nr: 0715435	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-07 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  After the hearing, 
additional evidence in the form of updated VA treatment 
records was received, and the veteran submitted a statement, 
waiving the right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 19.37.

The issue of a permanent and total disability rating for 
pension purposes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran's 
current low back disability, diagnosed as degenerative disc 
disease of the lumbar spine, is related to disease or injury 
of service origin.   

2.  There is no competent evidence to show that the veteran's 
current bilateral pes planus either had its clinical onset or 
underwent an increase in severity during his period of active 
military service.


CONCLUSIONS OF LAW

1.  A low back disability was not due to disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Bilateral pes planus was not due to disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110,  1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters dated in September 
2002 and September 2003.  The notices advised the veteran of 
what was required to prevail on his claims of service 
connection; what specifically VA had done and would do to 
assist in the claims; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include any evidence in his 
possession, that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

As to the notice of the degree of disability assignable and 
effective date of the disability, such was provided in 
supplement statements of the case in April 2006 and July 
2006.  In any case, as the claims are denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Further, the VCAA notice of September 2003 came after the 
initial adjudication in December 2002, so the timing of this 
notice did not comply with the requirement that the notice 
must precede the adjudication (the other VCAA notice of 
September 2002 did precede the initial adjudication).  
Nevertheless, any procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence, such as at the time of the 
February 2007 hearing.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the RO's statement of the case in January 2004 
and in the supplemental statements of the case in April 2005, 
April 2006, and July 2006.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in February 2007.  The RO has 
obtained the veteran's service medical records, VA treatment 
records, and various private treatment records such as those 
from J.K., M.D.  The RO's attempts to obtain records from RHD 
Memorial Hospital were unsuccessful, as those records were 
unable to be located by the records custodian.  The veteran 
himself has submitted medical records from the Texas 
Department of Criminal Justice, from the time period during 
which he was incarcerated.  As to his medical records from 
the Gainesville clinic where he first sought post-service 
treatment, he testified that the clinic had closed down and 
thus they are presumed unavailable.  He has not identified 
any additional records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in October 2003, 
specifically to evaluate the nature and etiology of his low 
back and foot disabilities.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. § 1111 (West 2002).  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Low Back Disability

The veteran claims that his current low back condition had 
its onset during service.  He maintains that the back injury 
he sustained while on active duty weakened his back such that 
he reinjured it after service.  He asserts that X-rays of his 
back were never taken during service to determine the extent 
of his injury.  

The service medical records show that at the time of an 
enlistment physical examination in January 1971, the 
veteran's spine was evaluated as normal.  Later in January 
1971, he was seen with a complaint of low back pain.  He 
reportedly had lifted a heavy bag.  An examination showed 
mild muscle spasms in the lumbar area.  The impression was 
chronic lumbosacral strain.  At the time of a discharge 
physical examination in January 1972, there was no complaint, 
clinical finding, or diagnosis of a low back disability, and 
the veteran's spine was evaluated as normal.  The veteran 
himself wrote on the report that he was "in good health."  
 
Post-service private medical records show that the veteran 
sustained an on-the-job back injury in October 1985, while 
lifting and loading cement and sand bags on a truck.  He 
developed sharp low back pain, which radiated into both hips 
and lower extremities.  He was treated with medications and 
placed on light duty.  His back symptoms were not relieved, 
however, and he grew progressively worse.  As conservative 
treatments failed, he underwent surgery (decompressive 
laminectomy discectomy, L4-5) in May 1986.  An MRI of the 
lumbar spine just prior to the surgery revealed degenerative 
disc changes at L4-5, mild annular disc bulge at L3-4, and 
narrowing of the diameter of the spinal canal.  
Postoperatively, he continued to have pain in the low back, 
but at the 10-month point he was doing quite well.  In August 
1987, he suffered an on-the-job back injury and was seen with 
complaints of back pain with radiation down the lower 
extremities off and on.  Records at that time indicated that 
following his back surgery in 1986 the veteran had gone back 
to work with no further problems until his injury of August 
1987.  The impression was post-on the job injury with lumbar 
strain.  

Medical records from the Texas correctional institute where 
the veteran was incarcerated from 1991 to September 2005 show 
that he was followed for a back disorder.  In June 2003, the 
veteran indicated that standing aggravated his back pain.  It 
was noted that he was last seen for back pain in 1993.  X-
rays of the lumbar spine in June 2003 showed slight narrowing 
of the L4-5 disc with spurring of the bodies, and spurring of 
the bodies of L2 and L3.  He was treated with medication for 
chronic back pain.  

At the time of a VA examination in October 2003, X-rays of 
the lumbar spine showed multilevel diffuse degenerative disc 
changes most notable at L4-5.  The impression was on-the-job 
injury of the lumbar spine, status post surgery with 
degenerative disc disease as a residual.  The examiner 
reviewed the claims file, to include the veteran's service 
medical records, and opined that there was no evidence to 
suggest that the veteran's current back difficulties were 
related to treatment or injury sustained in service.  

VA outpatient records dated through February 2007 show that 
the veteran had a history of low back pain.  X-rays of the 
lumbosacral spine in December 2005 show a narrowed L4-5 disc.  
In May 2006, the assessment was chronic low back pain, with 
work restrictions of no bending, stooping, squatting, 
climbing, or lifting more than 50 pounds.  

In short, the medical evidence shows that the veteran is 
currently diagnosed with a degenerative disc disease of the 
lumbar spine that causes back pain.  Moreover, the competent 
medical evidence in the file demonstrates that the low back 
disability is not related to the veteran's period of service, 
to include treatment or injury therein.  The veteran was 
treated on a single occasion for a low back strain in 
service, which was characterized as "chronic."  
Significantly, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b). Here, the single occasion of treatment 
for back pain during service was categorized as chronic, but 
there was no further reference to a back disability until 
injury in 1985, many years after service.  Accordingly, the 
Board cannot conclude that a chronic back disability was 
actually demonstrated during service or that there is 
probative evidence of continuity after service, especially in 
light of the normal service separation examination and 
absence of complaints or findings in the subsequent many 
years.  This absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence demonstrating 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).

Finally, the VA examiner in October 2003 reviewed the records 
and rendered an opinion that was unfavorable to the claim.  
There is no other medical opinion of record relevant to the 
etiology of the current low back disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record).

The Board has no doubt that the veteran is sincere in his 
belief that his low back disability is related to service.  
However, it is well established that, as a layperson, he is 
not considered competent to provide the requisite medical 
opinion as to the existence or etiology of a back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his 
assertions do not constitute competent medical evidence that 
his low back disability is related to service.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current low back disability 
became manifest years after his service discharge and has not 
been medically linked to service.  As the preponderance of 
the evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Bilateral Pes Planus

The veteran contends that he has a bilateral foot condition 
that was aggravated beyond the normal progression of the 
disease during his period of military service from January 
1971 to February 1972.  He asserts that his bilateral pes 
planus, although noted at the time of entrance to service, 
was not found disqualifying.  He maintains that the 
aggravated symptoms while on active duty have continued ever 
since service.  
 
A review of the service medical records shows that at the 
time of an enlistment physical examination in January 1971, 
the veteran was noted to have pes planus, which was not 
considered disabling.  He was found to be qualified for 
enlistment.  Also at the time of enlistment, on a Report of 
Medical History, the veteran denied having any foot trouble.  
Later in January 1971, the veteran was seen with complaints 
referable to the feet.  He was noted to have symptomatic pes 
planus.  He was also found to be fit for duty.  In July 1971, 
the veteran was seen for flat feet.  It was noted that he had 
mild pronation, but it was not enough for a temporary profile 
to be given.  He was prescribed plantar arch supports.  In 
October 1971, he was seen in the podiatry clinic again with a 
plantar arch strain.  He was prescribed an appliance to wear, 
warm water soaks, and pain medication.  He was seen later 
that month to have his foot support adjusted.  At the time of 
a discharge physical examination in January 1972, the veteran 
was noted to have bilateral pes planus.  Otherwise, the 
veteran stated that he was "in good health."

Post-service, medical records from a Texas correctional 
institute, where the veteran was incarcerated from 1991 to 
September 2005, and from the VA dated thereafter, show that 
the veteran was treated for foot problems.  He was prescribed 
foot soaks from February 2002 to April 2002 and in April 
2004.  He was seen periodically in the orthotic department 
for the fitting of shoes in relation to his foot problems, 
such as in April 2002 and June 2003.  In April 2004, he 
complained of swollen feet and foot pain.  He was noted to 
have a history of pes planus.  The assessment was flat feet - 
foot pain.  He also periodically received arch supports, such 
as in June 2003 and April 2004.  

At the time of a VA examination in October 2003, the veteran 
wore either orthotics or orthotic boots.  He reported that 
his feet began to bother him during basic training in 
service.  The examiner noted that the veteran had a gunshot 
wound to the medial posterior right foot in 1973, which 
required removal of the bullet.  The veteran stated that 
since then he had had increasing swelling and discomfort 
through the posterior medial foot.  Currently, he had some 
cramping to the medial arch.  Examination of the feet 
revealed moderate pes planus bilaterally.  X-rays of the feet 
showed mild pes planus and mild hallux valgus with early 
arthritis of the great toe metatarsophalangeal joint.  The 
impression was that of pes planus, bilateral, preexisting.  
The examiner opined that there was no evidence to suggest 
that the veteran's current difficulties with regard to his 
feet were related to treatment or injury sustained in the 
service.  

After giving careful consideration to the veteran's 
contentions as well as his medical history, the Board finds 
that there is no convincing evidence to show that the 
veteran's current bilateral pes planus either had its 
clinical onset in service or underwent an increase in 
severity during his period of active military service.  The 
service medical records clearly show that he had a pre-
existing foot condition diagnosed as pes planus, which was 
not found to be disabling at the time of enlistment.  Thus, 
it cannot be said that the onset of pes planus was during the 
veteran's period of active duty.  

During service, he was symptomatic and treated in relation to 
bilateral foot complaints in January 1971, July 1971, and 
October 1971.  However, at no time subsequent to October 1971 
was there evidence of treatment for the condition in service.  
At the time of a discharge physical examination in January 
1972, he was noted to have bilateral pes planus, which was 
the same condition noted on enlistment a year earlier.  No 
service medical opinion reflects a finding or conclusion of a 
permanent increase in pathology, that is, aggravation.  
Moreover, following service, there is no evidence - in terms 
of complaints, clinical findings, and diagnosis - of pes 
planus, or flat feet, for many years.  In Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit affirmed a decision which 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service. 
Thus, considering the medical evidence prior to, during, and 
subsequent to service, it cannot be said that the pes planus 
noted on entry underwent an increase in severity beyond 
natural progression.  Rather, it appears that the veteran's 
pes planus temporarily flared up during his period of 
service.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The VA examiner in October 2003 addressed the veteran's 
current bilateral foot disabilities and the etiology thereof.  
Examination revealed pes planus of moderate severity, while 
X-rays showed that pes planus was mild.  In any case, the 
examiner dissociated any current bilateral foot problems with 
those the veteran experienced during service.  In other 
words, the veteran's current foot disorder was not found to 
be related to any aggravation of a pre-existing foot 
condition during service.  The opinion is unfavorable to the 
veteran's claim, and the etiologic conclusion is not refuted 
by any other medical opinion of record.  In fact, there is no 
other medical opinion of record probative of the issue 
presented in this appeal.  In Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), the Court held that a layperson was 
considered competent to testify as to the symptoms of a 
disability, such as pain.  The Court also held that the 
veteran's disability in that case, pes planus, was of the 
type that "lends itself to observation by a lay witness."  In 
this case, the veteran's current claim is that his pes planus 
was aggravated in service. Although the veteran, as a lay 
person, may be competent to testify as to his observations as 
to his flat feet (See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)), the Board observes that the current claim and 
statements relative to in-service aggravation come more than 
30 years after service separation.  These current claims and 
statements are outweighed by the earlier independent evidence 
that was negative for pertinent complaints and findings, as 
discussed above.  In view of the foregoing, the Board 
concludes that the weight of the credible evidence (both lay 
and medical) demonstrates that pre-existing bilateral pes 
planus did not undergo an increase in severity beyond the 
natural progress of the condition during service.  Service 
connection on the basis of aggravation is thus not in order.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In sum, as the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral pes 
planus, on both a direct and aggravation basis, the benefit-
of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability is denied.  

Service connection for bilateral pes planus is denied.  


REMAND

First, the Board finds that the veteran was not provided 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
or VA's redefined obligations pursuant to the Act pertinent 
to the issue of a permanent and total disability rating for 
pension purposes .  

Second, the veteran should undergo another VA examination to 
ascertain the severity of his disabilities.  Following 
receipt of his claim in August 2002, he was afforded a VA 
examination in October 2003, during which time he was 
incarcerated.  Since then, VA treatment records and 
additional prison medical treatment records were received (he 
was released from prison in September 2005, after nearly 14 
years).  These records indicate, among other things, that he 
had certain work restrictions, such as sedentary work only, a 
four hour limited workday, and no lifting, bending, 
squatting, or climbing.  His diagnosed disabilities include 
insulin dependent diabetes mellitus, hypertension, 
degenerative changes in the lumbosacral spine and feet, 
osteoarthritis of the knees, and obesity.  As the Board 
determines there is a need to verify the current severity of 
the veteran's disabilities, a reexamination is required.  
38 C.F.R. § 3.327(a).

Prior to the examination, any additional pertinent treatment 
records, to include updated VA treatment records from 
February 2007, should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice, in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Contact the veteran and request the 
names and addresses of all health care 
providers (VA or non-VA), and the 
approximate dates of treatment, relevant 
to evaluation for disability complaints 
since February 2007.  After receiving this 
information and any necessary releases, 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file, to 
include any VA outpatient treatment 
records dated from February 2007.   

3.  Arrange for the veteran to be afforded 
an appropriate VA examination or 
examinations to determine the current 
nature and severity of all disability.  
The claims folder must be provided to the 
examiner and review of pertinent documents 
therein should be reflected in the 
completed examination report.  All 
necessary tests and studies should be 
accomplished.  All clinical findings in 
regard to evaluating each of the veteran's 
disabilities, to include insulin dependent 
diabetes mellitus, hypertension, 
degenerative changes in the lumbosacral 
spine and feet, osteoarthritis of the 
knees, and obesity, in accordance with 
applicable rating criteria, should be set 
forth in the report.

4.  Upon completion of the foregoing, 
readjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension benefits, 
based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


